The Appellate Division of the District Courts, Western District, finding no error, dismissed a report of a judge of the District Court of Hampshire, and the order of dismissal is here on appeal by the defendant, Angelo Mazzocco. G. L. c. 231, § 109. The defendant claims error in the trial judge’s denial of his motion to dismiss a complaint filed by his divorced wife, the plaintiff, Mary M. Mazzocco, pursuant to the Uniform Reciprocal Enforcement of Support Act, G. L. c. 273A, and in the order of the judge that the defendant pay to the plaintiff the sum of $20 a week starting December 2, 1977. After considering the arguments of counsel, the pleadings, including the certificate of the Court of Common Pleas, Franklin County, Ohio, the plaintiffs complaint for support, interrogatories propounded to the plaintiff, the 1965 Ohio alimony order requiring the defendant to pay to the plaintiff $20 weekly for her support and $20 for the support of their child, and the 1966 Ohio divorce decree, which affirmed the prior support order, as well as the stipulation of the parties that the defendant "could afford to pay $20 per week,” the judge found that the defendant "owes a duty of support” and ordered him to pay the plaintiff $20 a week.
The defendant argues that the pleadings filed in the District Court disclose on their face that he does not owe the plaintiff any "duty of support.” We disagree. The record in this case warrants the findings of the judge. G. L. c. 273A, §§ 9, 10, 12. "The purpose of the uniform act [c. 273A] is to provide an effective procedure to compel performance by one under a duty to support dependents in another State.” M-v. W-, 352 Mass. 704, 706-707 (1967), quoting from Phillips v. Phillips, 336 Mass. 561, 562-563 (1958). See Keene v. Toth, 335 Mass. 591, 593 (1957).
We also find lacking in substance the defendant’s claim that the denial of his requests for rulings constituted prejudicial error.

Order dismissing report affirmed.